Title: From George Washington to Thomas Bee, 8 March 1782
From: Washington, George
To: Bee, Thomas


                        
                            Sir,
                            Phila. 8th Mar. 1782
                        
                        I have given the resolves herewith inclosed, all the consideration I am capable of. The first is warranted by
                            the usage and custom of other Services; But whether the adoption of it at this time May not carry with it an appearance of
                            instability in our public Councils—and how far it will be productive of discontent, and future representation to Congress,
                            is more than I can undertake to determine not having heard the Sentiments of the Army upon it. With respect to the
                            Second—I entertain the same opinion of the Matter now, that I ever have done, which is, that Generals Knox &
                            Duportail standing, in my judgment, upon the same ground (with this difference, that the public was infinitely more
                            indebted to the first than the last) ought to have shared the same fate; and I am clearly of opinion, for reasons wch I
                            had the honor of detailing to you yesterday, that the promotion of Genl Knox singly, will involve fewer disagreeable
                            consequences than any other method which I have yet heard proposed; for persuaded I am, that, no Officer (Senior to
                            himself) as well acquainted as I am with his extraordinary exertions to prepare—without proper means—the Siege Artillery
                            for last Campaign—the dispatch with wch he transported it—and his uncommon assiduity & good management of it at
                            York, would think his promotion an improper reward—or any reflection upon his merit. If extraordinary exertions do not
                            meet with particular attention, there is no stimulus to act on, and an Officer has little more to do than to steer clear
                            of Courts Martial.
                        On the propriety of the third Resolve, I have nothing to add in this place, because I have already taken the
                            liberty of communicating my sentiments to Congress thereon. With great esteem and respect I have the honr to be Sir Yr
                            Most Obedt Servt
                        
                            Go: Washington
                        
                    